DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22  is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Coexistence Mechanism for eV2X services/Intel Corporation R1-1810781(hereinafter D1)
Per claim 1, D1 discloses a method of wireless communication at a User Equipment (UE) having a first Radio Access Technology (RAT) component for communicating using a first RAT and a second RAT component for communicating using a second RAT (chapter 2, figure 2: in said chapter and figure, the LTE PC5 radio corresponds to said first RAT component and the NR PC5 radio corresponds to said second RAT component), comprising: receiving, by the second RAT component of the UE from the first RAT component of the UE, information on first resources for a first transmission using the first RAT (figure 2, chapter 4.3 "additional assistance information can be exchanged across UE PC5 radio-interfaces and is expected to be available at UE. For instance [...] Reserved sidelink resources or time intervals [..] Each radio interface can provide information on pattern of sidelink resources utilized for SL transmission (e.g.SL SPS information, etc.)");  determining, by the second RAT component, if there is a potential collision between the first resources for the first transmission using the first RAT and second resources for a second transmission using the second RAT (chapter 4.3 "Information on reserved sidelink 
	Per claim 2, D1 discloses the method of claim 1, wherein the first RAT comprises Long Term Evolution (LTE) and the second RAT comprises New Radio (NR) (chapter 2, LTE PC5 and NR PC5).
	Per claim 3, D1 discloses the method of claim 1, wherein the information on the first resources comprises timing information for the first transmission using the first RAT(chapter 4.3. RANI assumes that coordination function can share/get information on sideiink resource configuration, synchronization information, and information on active resource reservations across PCS RATs).
	Per claim 4, D1 discloses the method of claim 3, wherein determining the potential collision comprises determining that a first timing of the first transmission using the first RAT overlaps at least partially in time with a second timing of the second transmission using the second RAT(chapter 4.3 and 5,  Dynamic and/or semi-static resource selection procedures on each RAT, so that if one RAT is aware about ongoing or reserved resources at other RATs, the resource selection step can be enhanced to take into account transmission on the other RAT (e.g. select non-overlapping in time resources).
Per claim 5, D1 discloses the method of claim 3, wherein the information on the first resources comprises a semi-persistent scheduling (SPS) reservation using the first RAT (chapter 4.3, resource selection procedures on each RAT to avoid potential conflicts and in-device coexistence issues across RAT (e.g. sideiink SPS configuration, sidelink reservation process). Each radio interface can provide information on pattern of sidelink resources utilized for SL transmission (e.g. SL SPS information).

Per claim 7, refer to the same rationale as explained in claim 1.
Per claim 8, D1 discloses the method of claim 1, further comprising: receiving, by the first RAT component of the UE from a base station of the first RAT, the information on the first resources (see chapter 2.2 and 4.3, figure 2, coordination between sidelink radio interfaces, the in-device co-existence solution in this case can be applicable  to both gNB/eNB controlled and UE autonomous mode of operation)
Per claim 9, D1 discloses The method of claim 1, further comprising: transmitting, by the second RAT component of the UE to a base station of the second RAT, the information on at least a portion of the first resources for the first transmission using the first RAT (chapter 4.4 lines 1-5).
Per claim 10, D1 discloses the method of claim 9, wherein the UE transmits the information to the base station of the second RAT in response to a grant from the first RAT or a resource reselection by the first RAT component (chapter 4.2 and 4.4, It is applicable when traffic delivered over NR has higher priority for delivery. In this case UE may postpone, drop, or reduce TX power for LTE PCS transmissions in case of concurrency).
Per claim 11, refer to the same rationale as explained in claim 10.
Per claim 12, D1 discloses the method of claim 9, wherein the information on the first resources comprises timing information for the first transmission over the first RAT(see claim 3), and wherein a first timing of the first transmission using the first RAT occurs with a pattern over a period of time (chapter 5, Dynamic and/or semi-static resource selection procedures on each RAT, so that if one RAT is aware about ongoing or reserved resources at other RATs, the resource selection step can be enhanced to take into account transmission on the other RAT [e.g. select non-overlapping in time resources]).
Per claim 13, refer to the same rationale as explained in claim 6.
Per claim 14, D1 discloses the method of claim 9, further comprising: converting the information on the first resources for the first transmission using the first RAT from a first timeline based on the first RAT to a second timeline based on the second RAT, and wherein the second RAT component of the UE 
Per claim15, D1 discloses the method of claim 1, further comprising: transmitting, by the second RAT component of the UE to the first RAT component of the UE, the information on third resources for a semi-persistent scheduling (SPS) reservation using the second RAT (chapter 4.3, each radio interface can provide information on pattern of sidelink resources utilized for SL transmission (e.g. SL SPS information, etc.). .
Per claim 16, D1 discloses the method of claim 15, further comprising: changing, by the first RAT component of the UE, the first resources in response to detecting an overlap in time between the first resources and the third resources (same rationale as claim 1, see chapter 4.3, sharing resources, determining overlap and making changes to the resources).
Per claim 17, refer to the same rationale as explained in claim 15 (transmitting by a first RAT instead of transmitting by a second RAT, see chapter 4.3).
Per claim 18, refer to the same rationale as explained in claim 14(see chapter 4.3, only difference third resources or transmitting from a different RAT).
Per claim 19, refer to the same rationale as explained in claim 14 and 15(see chapter 4.3, only difference third resources or transmitting from a different RAT),
Per claim 20, refer to the same rationale as explained in claim 1.
Per claim 21, refer to the same rationale as explained in claim 9.
Per claim 22, refer to the same rationale as explained in claim 5.

Claim Rejections - 35 USC § 102

3.	Claim(s) 23-30 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Martin (US20170280330)
Martin discloses a method of wireless communication at a base station of a first Radio Access Technology (RAT) that schedules first resources for first transmission of a User Equipment (UE) using the 
Per claim 24, Martin discloses the method of claim 23, wherein the resource information about the first resources comprises first timing information for the first transmission using the first RAT(paragraph 0013 and 0034, i.e. a first radio access technology on a primary cell supporting a primary component carrier on radio resources within a first frequency band and symbols in a central band 310 of the time-frequency resource grid are used for the transmission of information including the primary synchronization signal (PSS),  .
Per claim 25, Martin discloses The method of claim 24, wherein the resource information about the first resources comprises a semi-persistent scheduling (SPS) reservation using the first RAT (paragraph 0091, i.e. the infrastructure equipment establishes a plurality of configuration settings for the secondary carrier [e.g. in terms of frequency and/or time resources] based on measurements of radio usage in the second frequency band. The configuration settings [which may in some respects be viewed as semi-static secondary cell pre-configurations] are conveyed to the terminal device).
Per claim 26, Martin discloses the method of claim 23, wherein the information on the second resources comprise second timing information for the second transmission using the second RAT( paragraph 0091, i.e. .a terminal device and network infrastructure equipment in a wireless 
Per claim 27, refer to the same rationale as explained in claim 25(see paragraph 0013 and 0091, second resources using second RAT).
Per claim 28, Martin discloses the method of claim 23, wherein the information on the second resources comprises a plurality of potential resources that are capable of being reserved for the second transmission over the second RAT(paragraphs 0013 and 0091, plurality of configuration settings for the secondary carrier [e.g. in terms of frequency and/or time resources]).
Per claim 29, Martin discloses The method of claim 23, further comprising: converting the information on the second resources from a second RAT timeline based on the second RAT to a first RAT timeline based on the first RAT to avoid the second resources reserved for the second transmission using the second RAT(paragraphs 0013 and 0091, i.e. wherein the replacement configuration is selected to avoid radio resources in respect of which the overlap is indicated; and transmitting to the terminal device an indication of the replacement configuration of radio resources within the second frequency band for use by the terminal device for communications with the network infrastructure equipment in accordance with the first radio access technology).
Per claim 30, refer to the same rationale as explained in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647